Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments are sufficient to overcome the rejection of claims 2, 3, and 4 under 35 U.S.C. § 112(b) set forth in § 6–8 of the Office action of 4/6/2021.  Those rejections have been withdrawn.

With respect to the rejection of claim 4 under 35 U.S.C. § 112(b) set forth in § 9 of the Office action of 4/6/2021, the Examiner has reconsidered the rejection in light of Applicant’s arguments (Remarks 12–13).  Upon further consideration, the Examiner finds claim 4 to be directed to a method collectively performed by a set of devices including “a relay device,” “an information processing apparatus,” “an information processing system including an output device, and a terminal”  such that each element is present in the environment where the method is performed and performs some portion of the method as recited.  Accordingly, this rejection is withdrawn.

Applicant’s amendments and accompanying arguments with respect to the rejection of claims 2–6, 9, 11, and 13–16 under 35 U.S.C. § 103 have been fully considered and are persuasive.  That rejection has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2–6, 9, 11, and 13–19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “transmit the scenario file including the information for the second selection … to the information processing apparatus” (ll. 16–17).  Claim 2 subsequently recites “obtain the scenario file including the identification information and target electronic data from the information processing apparatus” (emphasis added)(ll. 18–19).  Since the scenario file sent to the information processing apparatus contains different information (information for selection and identification information) than the scenario file obtained from the information processing apparatus (the identification information and “target electronic data”), it is not clear if these are intended to be the same scenario file, and if so, why the same scenario file is both transmitted to and obtained from the information processing apparatus.”  Appropriate amendment or explanation is required.  The Examiner notes claim 17 appears to describe an updating process where the scenario file received by the information processing apparatus is altered before being transmitted to the relay device.  Incorporation of these limitations would likely be sufficient to overcome the rejection under § 112(b). 

Claims 3 and 4 contain a substantially identical recitation and are rejected under the same rationale. 

All claims not individually rejected are rejected by virtue of their dependency from the above claims. 
Allowable Subject Matter
The claims appear to be generally directed to allowable subject matter, but the indefinite nature of the claims precludes a final determination of allowably at this time.  
While the Examiner has reviewed the claims and has not identified any issues beyond those raised above, the Examiner recommends Applicant carefully review all of the claims to ensure clarity and proper antecedent basis for all claim terms prior to filing a response to the present action.  Applicant’s assistance is greatly appreciated.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON N STRANGE whose telephone number is (571)272-3959.  The examiner can normally be reached on M-F 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON N STRANGE/Primary Examiner, Art Unit 2419